Citation Nr: 9903435	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for systemic lupus 
erythematosus, currently rated as 80 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
November 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from determinations by the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in July 1992, the RO denied 
entitlement to a disability rating in excess of 80 percent 
for the veteran's service-connected systemic lupus 
erythematosus.  By rating decision in August 1992, the RO 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  A 
notice of disagreement was received in September 1992.  In 
October 1992, the RO issued a statement of the case 
addressing both issues.  The veteran testified at a personal 
hearing at the RO in January 1993.  A substantive appeal was 
received in March 1993, and the veteran appeared at another 
hearing at the RO in February 1994.

The Board observes that by rating decision in August 1996, 
the RO denied entitlement to a temporary total rating for 
convalescence purposes under the provisions of 38 C.F.R. § 
4.30.  A notice of disagreement was received in October 1996, 
and a statement of the case was issued in November 1996.  
However, it does not appear that a substantive appeal has 
been received with regard to this issue.  In addition, by 
rating decision in February 1996, entitlement to an increased 
rating for service- connected bilateral cataracts, currently 
rated as 30 percent disabling was denied.  A notice of 
disagreement was received in June 1996.  A statement of the 
case was issued in May 1998.  The veteran has not submitted a 
substantive appeal regarding that issue.  Accordingly, the 
issues of entitlement to a temporary total rating under 38 
C.F.R. § 4.30 and entitlement to an increased rating for 
service- connected bilateral cataracts are not in appellate 
status at this time. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).

As is set forth in full below, the Board has determined that 
a 100 percent schedular evaluation for service connected 
systemic lupus erythematosus is warranted.  Therefore, the 
Board finds that the claim for a total disability rating 
based on individual unemployability is moot.  See Green v. 
West, No. 97-115 (October 1998).

 
FINDING OF FACT

The veteran's service connected systemic lupus erythematosus 
is manifested by complaints of multiple joint pain and 
secondary renal and pulmonary conditions; the disability is 
total incapacitating.


CONCLUSION OF LAW

A 100 percent rating is warranted for service connected 
systemic lupus erythematosus.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10; Code 6350 (in 
effect prior to August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in June 1988, service connection for 
systemic lupus erythematosus (lupus) was granted and a 30 
percent rating under Diagnostic Code 6350 was assigned, on 
the basis of the post service medical records showing that 
the disorder was manifest to a degree of 10 percent or more 
within one year following discharge from active service.  By 
rating action in June 1992, the rating for lupus was 
increased to 80 percent on the basis of private and VA 
hospital reports showing treatment for systemic lupus 
erythematosus and lupus nephritis with medications including 
prednisone.  Those records also show that the veteran 
underwent left eye cataract extraction with posterior chamber 
intraocular lens implantation and that the left eye condition 
was secondary to prior steroid therapy.  

In June 1992, the veteran submitted a claim for an increased 
rating for service connected lupus.

VA outpatient records dated from May 1992 to January 1993 
show that the veteran was seen numerous time for various 
problems, including lupus nephritis, high blood pressure, 
cataract of the right eye, secondary to lupus, upper 
respiratory infection and bronchitis.  Those records also 
show that he participated in therapy at the mental health 
clinic.

A February 1993 Ruby Memorial Hospital Discharge Summary 
shows that the veteran was transferred form Chestnut Ridge 
Hospital for further evaluation of a positive PPD with right 
upper lobe pulmonary infiltrate and history of hemoptysis.  
It was indicated that the right upper lobe infiltrate was not 
tuberculosis but represented pulmonary vasculitis consistent 
with the history of lupus.  During the hospital course, the 
veteran was also treated for glomerulonephritis, lupus, 
paranoid schizophrenia, hypertension and plantar warts.  

A February 1993 Chestnut Ridge Hospital Summary shows that 
the veteran was readmitted following treatment at Ruby 
Memorial Hospital.  During the hospital course he was treated 
for his psychiatric disability and continued to be followed 
by the pulmonary and nephrology services regarding for lupus, 
lupus nephritis and pulmonitis.  

Numerous VA outpatient records dated from January 1993 to 
January 1996 show treatment for lupus and lupus nephritis.  A 
December 1993 ophthalmology consultation report indicates a 
right eye cataract due to chronic steroids therapy and it was 
noted that the veteran reported that he was an artist and 
unable to work due to his eye condition.  In August 1994, the 
veteran complained of continued polyarthralgia.  In August 
1995, the veteran evaluated for a right upper lung opacity 
shown on x-ray.  It was noted that he was on chronic steroid 
therapy.  An August 1995 examination report noted a diagnosis 
of schizophrenia and indicated that the diagnosis was unclear 
particularly give the history of lupus and the possibility 
that the psychosis could be a manifestation of lupus 
cerebritis.  In November 1995, the veteran underwent 
phacoemulsification with posterior chamber intraocular lens 
placement for a cataract of the right eye.

A December 1996 to February 1997 VA hospital summary 
indicates that the veteran was admitted for further 
evaluation and treatment of exacerbation of psychosis.  It 
was noted that during hospitalization, he was evaluated by 
medical and rheumatology consultants regarding medical 
problems.  It was indicated that testing revealed several 
abnormalities consistent with lupus.  During hospitalization, 
the veteran complained of discomfort in the hands, knees, and 
ankles.  

VA outpatient records dated from December 1996 to February 
1998 indicate that the veteran was treated for lupus.  In 
March 1997, the veteran underwent a kidney needle biopsy and 
the diagnosis was membrano-proliferative glomerulonephritis. 
An April 1997 VA progress note shows that the veteran 
reported that his left leg had become larger in size.  On 
examination, the left leg was enlarged and the assessment 
included venous insufficiency of lower extremities, rule out 
deep vein thrombosis, lupus, hypertension and gout.  In 
February 1998, the veteran reported discomfort in the lumbar 
area, pain between the shoulder blades and multiple joint 
pain.  

The veteran's VA vocational rehabilitation folder reveals 
that the veteran began an undergraduate program in August 
1989.  Those records show that due to his service connected 
lupus, he missed school for two days in September 1989 and 
March 1990.  He was unable to attend school for two weeks in 
March and April 1990 and then terminated his enrollment in 
November 1991 due to illness.  The veteran resumed classes in 
1992 but had to reduce his class load in January 1992.  The 
file reflects that he missed 10 days of classes in April 1992 
due to cataract surgery and that he dropped out of school 
again in November 1992 due to ill health.  The veteran 
received a Bachelor of Arts degree in May 1995.  The Board 
notes that in February 1995, a VA Counselor determined that 
the veteran had a serious employment handicap due to his 
service connected and nonservice connected disabilities.  It 
was indicated that lupus prevents him from working in a 
physically demanding occupation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's lupus is currently rated under Diagnostic Code 
6350.  Diagnostic Code 6350 was revised, effective August 30, 
1996.  See Notice, 61 Fed. Reg. 39875 (1996).  In developing 
this appeal, the RO adjudicated the appellant's disability 
based on both the old and new criteria.  Thus, the Board 
finds that no prejudice will result to the appellant by way 
of appellate review of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The old version of Diagnostic Code 6350, provided that acute 
systemic (disseminated) lupus erythematosus with 
constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations which are totally incapacitating warrants a 100 
percent evaluation.  Note:  Residuals such as joint, renal, 
pleural, etc., should be rated under the appropriate system, 
not to be combined under code 6350.  Assign the higher 
evaluation.  38 C.F.R. Part 4, Code 6350 (prior to August 30, 
1996).

Under the amended version of Diagnostic Code 6350, acute 
systemic lupus erythematosus (disseminated) with frequent 
exacerbations, producing severe impairment of health warrants 
a 100 percent rating.  Note: Evaluate this condition either 
by combining the evaluations for residuals under the 
appropriate system, or by evaluating DC 6350, whichever 
results in a higher evaluation. 38 C.F.R. Part 4, Code 6350 
(after August 30, 1996).

After a full review of the record, the Board concludes that a 
100 percent evaluation is warranted for service connected 
lupus under Diagnostic Code 6350 in effect prior to August 
30, 1996.  The clinical evidence of record shows that the 
veteran has required extensive outpatient treatment for 
lupus.  The records indicate that he has been on steroid 
therapy for an extensive period of time and as a result 
developed cataracts of both eyes.  The Board acknowledges 
that the veteran is separately service connected for his eye 
condition.  The record shows that he has required repeated 
treatment for multiple joint pain as well as kidney and lung 
conditions resulting from lupus.  The evidence also indicates 
that the veteran suffers from schizophrenia which is not 
service connected.  However, during several hospitalizations 
for his psychiatric disorder, the veteran was also treated 
for the service connected lupus and its residuals.  The Board 
also notes that the veteran's education was interrupted 
numerous times due to his disability and it took him a period 
of six years to complete his degree.  The VA vocational 
rehabilitation folder shows that a finding of a serious 
employment handicap was made and it was concluded that the 
veteran is unable to work at a physically demanding 
occupation.

Reviewing the evidence as a whole, the Board finds that the 
service connected lupus is totally incapacitating and a 100 
percent rating is warranted for the disability under 
Diagnostic Code 6350, which was in effect at the time of his 
claim for an increased rating until August 1996.  In making 
this determination, the Board has concluded that the 
provisions of Diagnostic Code 6350 in effect prior to August 
30, 1996 are more favorable to the veteran. 



ORDER

A 100 percent schedular evaluation for service connected 
systemic lupus erythematosus is granted under Diagnostic Code 
6350 in effect prior to August 30, 1996.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

